Citation Nr: 1140612	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-22 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service connected duodenal ulcer.  

2.  Entitlement to a rating in excess of 10 percent for service connected duodenal ulcer on an extraschedular basis.  

3.  Entitlement to a total evaluation based upon individual unemployability due to a service-connected disability (TDIU) on an extraschedular basis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the RO.  The Veteran perfected a timely appeal.  

As a final preliminary matter, after certification of the appeal, in September 2010, the Board received new evidence.  An October 2011 letter from the Veteran's representative waived RO consideration of that evidence.  38 C.F.R. § 20. 1304 (2011).

The issues of entitlement to rating in excess of 10 percent for a duodenal ulcer on an extraschedular basis and entitlement to an extraschedular total rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's duodenal ulcer is manifested by no more than mild symptoms, with subjective complaints of epigastric pain and cramping but his duodenal ulcer disease has been essentially stable and there is no evidence of hematemesis, melena or anemia, and he does not have incapacitating episodes; recurring episodes of severe symptoms; or continuous moderate manifestations.  



CONCLUSION OF LAW

The schedular criteria for an evaluation greater than 10 percent for duodenal ulcer disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7305 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively in letters dated in March 2006, July 2008, August 2008, and May 2010, the Veteran was notified of the evidence necessary to substantiate a claim for an increased rating, and informed the Veteran to provide any evidence in his possession that pertains to the claim, consistent with the law in effect at that time.  The letters noted above notified the Veteran how a disability rating and an effective date for the award of benefits is assigned and complied with the notice requirements in Dingess.  

After the Veteran and his representative were afforded an opportunity to respond to the notice identified above, the June 2010 supplemental statement of the case reflect readjudication of the claim on appeal.  Hence, while some of the notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records and post-service VA treatment records as well as all identified private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations in 2008 and 2010 to obtain medical evidence as to the severity of the duodenal ulcer. 

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Pertinent Law and Regulations

Disability evaluations are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Rating Schedule is primarily a guide to the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, for the average impairment in earning capacity resulting from diseases and injuries and their residual conditions in civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

There are separate rating codes which identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In considering the severity of a disability, consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  



III.  Factual Background and Analysis

In weighing the Veteran's lay statements of record, and medical treatment records, to include the VA rating examinations of the Veteran in 2008 and 2010, the Board concludes that the evidence does not support the assignment of the disability rating in excess of 10 percent at any time.  The disability has not significantly changed during the appeal period.  In reviewing the evidence as it pertains to the Veteran's ulcer disease, the Board notes that although it has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  

The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to the Veteran).  

The RO has rated the Veteran's ulcer disease under Diagnostic Code 7305.  The Veteran has been rated at the 10 percent disability level.  A 10 percent rating is assigned for duodenal ulcer disease which is mild, with recurring symptoms once or twice yearly.  Moderate duodenal ulcer disease, with recurrent episodes of severe symptoms 2 or 3 times a year averaging 10 days in duration, or with continuous moderate manifestations, warrants a 20 percent evaluation.  The next higher rating of 40 percent is assigned for moderately severe duodenal ulcer, which is less than severe, but with impairment of health, manifested by anemia and weight loss, or with recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  The maximum rating of 60 percent is assigned for severe ulcer disease, with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

After having reviewed the pertinent evidence, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 10 percent for the ulcer disease.  An evaluation in excess of 10 percent is not warranted under Diagnostic Code 7305 because the evidence of record shows that the Veteran's disability has been manifested by no more than mild recurring symptoms.  There is no evidence of recurring episodes of severe symptoms two or three times a year averaging ten days in duration or continuous moderate manifestations.     

A February 2006 VA emergency department note shows that the Veteran complained of pain in the abdomen.  The Veteran denied diarrhea or vomiting and indicated that he had a history of ulcers and had been noncompliant with treatment. Upon examination the abdomen was soft.  Mild diffuse tenderness was noted.  However, no hepatosplenomegaly and no peritoneal signs.  

A February 2006 upper GI endoscopy report shows that the esophagus was normal.  Examination of the stomach was normal.  An acquired severe post-ulcer deformity was found in the duodenal bulb, with multiple diverticula and scarring.  Two non-bleeding linear duodenal ulcers with no stigmata of bleeding were found in the duodenal bulb.  The examination of the duodenal was otherwise normal.  

An August 2008 VA examination report indicates that the Veteran never had surgery for the ulcer and has never had a blood transfusion or had to be hospitalized for peptic ulcer disease.  There is no history of obstruction, penetration, or bleeding.  He avoids certain foods such as tomatoes, juice, and others.  He is five feet seven inches tall and his weight fluctuates between 170 and 185.  His predominant symptoms are pain and cramping on a regular basis.  He has occasional emesis that is blood streaked but has never had true hematemesis.  He has occasionally had black movements more than likely related to diet and not bleeding.  He has no history of bleeding or anemia.  Within the past two years, he has had an endoscopy demonstrating much scar tissue.  He was given a course of Protime pump inhibitors and antibiotics but the symptoms persist.  His current regimen includes Nexium 40 milligrams a day which is somewhat helpful yet he retains 70 percent of his symptoms which include pain and cramping to the extent where he bends over.  He does however, work full time as a postal worker.  Examination revealed slight mid-epigastric tenderness but otherwise normal abdomen.  

A June 2010 VA examination report shows that the Veteran reported having persistent pain for a number of years which he has attributes to his ulcer.  He reports that he has had multiple occurrences of the ulcers and has had repeat endoscopies the most recent being in 2006.  At that time, he was noted to have a duodenal ulcer and a biopsy showed antral hyperplasia and evidence of H. pylori.  Since this is associated with duodenal ulcer disease, he was treated with antibiotics as well as antacids.  Since that time, he has been maintained on proton pump inhibitor prescription nexium.  He reports this alleviates his pain.  He reports periumbilical pain occurring approximately two times per week.  This causes mild nausea but he has had no vomiting.  He also says it does not interfere with his current work.  

He reported occasional retrosternal burning discomfort with reflux of gastric acid.  The pain does not radiate to any other location.  He reports he has lost fifteen pounds in the last year and believes that his appetite is diminished because of the ulcer.  He reports no increase in bowel gas and has no history of melena or bright red blood per rectum.  He has no history of vomiting of blood.  He also reports no hypoglycemic reactions or circulatory disturbance after meals.  He reports no colicky pain or abdominal distension.  He has had no prior abdominal surgery.  

The examiner noted that the Veteran had been seen in the GI clinic in this facility on January 7, 2009, and was diagnosed at that time with a history of ulcer disease.  A double contrast upper GI series at that time showed mild gastroesophageal reflux without evidence of esophagitis and no hiatal hernia.  There was no ulcer mass seen in the stomach or duodenal bulb.  The duodenal junction was unremarkable.  The report does not report any evidence of scarring from prior ulcers either.  He had a negative H. pylori breath test at that time, again, suggesting that the cause of the duodenal ulcers is not active.  

The Veteran reported that if he eats three meals per day and takes his Nexium on schedule that he has very limited problems.  

On physical examination, the sclera and oral mucosa were normal.  There was no evidence of anemia noted in the eyes or the oral cavity or the palms of the hands.  There was also no evidence of jaundice.  The abdomen was without rushes or splash.  There was no evidence of abnormal GI motility.  There was no evidence of ascites and there was no edema.  He has had no internal studies that are available for review other than the upper GI which was performed in January 2009.  The diagnosis was duodenal ulcer disease with persistent epigastric distress but without evidence of complications of ulcer disease.  

A September 2010 upper GI endoscopy shows that the esophagus was normal.  Examination of the stomach was normal.  A moderate post-ulcer deformity was found in the duodenal bulb.  One non-bleeding linear duodenal ulcer with no stigmata of bleeding was found in the duodenal bulb.  The examination of the duodenal was otherwise normal.  The impression was normal esophagus, normal stomach, duodenal deformity, and one duodenal ulcer with clean base.  

On careful review of the record, the Board finds that the Veteran's various GI symptoms do not more nearly reflect the criteria for an increased rating under Diagnostic Code 7305.  The overall disability picture tends to show that the Veteran's duodenal ulcer is mild in its symptomatology.  At the Veteran's 2010 VA examination, the Veteran reported that if he eats three meals a day and takes his prescribed medicine on schedule, then he has very limited problems.  There is no indication that the Veteran has recurring episodes of severe symptoms two or three times a year which average 10 days in duration.  The Board notes that on one occasion in 2006 the Veteran did seek emergency care for his ulcer symptoms of abdominal pain.  However, this was an isolated incident and at that time it was indicated that the Veteran was not compliant with his ulcer treatment.  

At his 2010 VA examination the Veteran reported losing 15 pounds in the past year and indicated that his appetite had decreased.  However, at the Veteran's August 2008 VA examination the examiner noted that the Veteran's weight tended to fluctuate between a 15 pound range.  Thus, the Veteran report of losing 15 pounds over a year does not demonstrate that the Veteran's health has been impaired due to weight loss.    

Additionally, his symptoms do not include anemia due to GI symptoms.  The evidence of record shows that at no time during the appeal period has the Veteran experienced periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of impairment of health.  The most predominant manifestations of the Veteran's disability seem to be cramping and pain in the abdomen.  However, this pain was noted to cause mild nausea but no other complications.  Therefore, the Board finds no basis upon which to award a rating in excess of 10 percent under Diagnostic Code 7305.  


ORDER

Entitlement to a rating in excess of 10 percent for service connected duodenal ulcer is denied. 


REMAND

The evidence of record includes a June 2010 written statement from a friend of the Veteran's.  The Veteran's friend indicated that the Veteran could no longer work in the carpentry business, in part, because the Veteran had stomach and ulcer pain, and the Veteran had to miss a great deal of time from work due to pain and stress.  Additionally, in a March 2006 written statement, the Veteran indicates that he is currently out of work and has been since February 2006.  

In this context, the Board observes that the percentage requirements of 38 C.F.R. § 4.16(a) have not been met as currently the Veteran only has one service-connected disability which is rated as 10 percent disabling.  However, entitlement to a total rating, on an extra-schedular basis, may nonetheless be established, in exceptional cases, when a veteran is unable to secure and follow a substantially gainful occupation by of a service-connected disability.  38 C.F.R. § 4.16(b); VAOPCGPREC 6-96.  The issue of an extra-schedular TDIU under section 4.16(b), based solely upon a disability which is the subject of a current appeal, may be considered a component of that increased-rating claim to the same extent that the issue of an extra-schedular rating under section 3.321(b)(1) may be considered.   

Thus, the Board finds that the RO should address the matter of extra-schedular consideration per 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b), in connection with the appeal of an increased rating for the duodenal ulcer disability, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  As a component of the underlying claim for an increased rating for the ulcer disability, inform the Veteran and his representative of the requirements for an extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b); and permit them the full opportunity to supplement the record as desired.  Any additional development should be undertaken as necessary.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, including a VA examination if warranted, the RO should adjudicate the issue concerning extra-schedular consideration under the provisions of 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), for duodenal ulcer, in light of all pertinent evidence and legal authority.  If the benefits sought are not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them time to respond to it before returning the case to the Board for further appellate consideration.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


